internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi - plr-164222-01 date date number release date index number legend estate_trust decedent a b d1 d2 d3 d4 d5 d6 x y state court plr-164222-01 -2- charity charity charity charity dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of the estate requesting rulings under sec_664 and sec_2055 of the internal_revenue_code a the executor of the estate represents that decedent executed a declaration of trust trust a revocable_trust on d1 decedent amended trust on d2 and d3 decedent died testate on d4 decedent’s will was probated on d5 decedent’s federal estate_tax_return form_706 was timely filed with extensions on d6 article i of trust provides that during decedent’s lifetime the trustee is to hold the trust property in trust for the benefit of decedent the lifetime trust under article iia during the decedent’s lifetime the trustee is directed to distribute to the decedent so much of the net_income as the decedent shall from time to time direct in addition the decedent had the right at any time to withdraw all or any part of the principal of the lifetime trust under article iib on the death of the decedent the trustee is directed to combine the residue of the lifetime trust and any property received from the estate and hold the property in trust designated as the charitable_remainder_unitrust the crut article iib provides that it is decedent’s intention to establish a charitable_remainder_unitrust within the meaning of of revproc_90_31 and sec_664 and of the code article iib - of trust governs the administration of the crut under article iib as amended prior to the death of decedent in each taxable_year the trustee of the crut is to pay two individual noncharitable beneficiaries a and b in equal shares during their joint lifetimes a unitrust_amount equal to the lesser_of a_trust income for the taxable_year and b five percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust the unitrust_amount for any year shall also include any amount of trust income for the year that is in excess of plr-164222-01 -3- the amount to be distributed under b to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as five percent of the net fair_market_value of trust assets on the valuation dates upon the death of the first of the noncharitable beneficiaries to die the survivor noncharitable beneficiary shall be entitled to receive the entire unitrust_amount the unitrust_amount is to be paid in quarterly installments any income of the trust for a taxable_year in excess of the unitrust_amount is to be added to principal under article iib upon the death of the survivor noncharitable beneficiary the trustee is to distribute all of the then principal and income of the crut in equal shares to four charitable_remainder beneficiaries charitie sec_1 through collectively the charities if any of the charities is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of the crut is to be distributed to it then the trustee is to distribute such principal or income equally to those of the charities who are described in sec_170 sec_2055 and sec_2522 at such time if none of the charities is an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of crut is to be distributed to it then the trustee is to distribute such principal or income to such one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustee selects in the trustee’s sole discretion article vi of trust provides that no federal or state estate or inheritance taxes imposed on any interest in property of trust or on any interest in other_property as a result of decedent’s death is to be paid from property of trust should decedent not provide for the payment of taxes from other sources then article vi provides that the trustee shall recover from estate the amount necessary to pay such taxes item i of decedent’s will provides that all inheritance succession or estate_taxes imposed on estate are to be paid from the residue of the estate after providing for certain specific and cash bequests item iv of decedent’s will provides that the residue of the estate is to be distributed to the crut established under article iib i of trust at decedent’s death approximately dollar_figurex in cash and securities was held in a brokerage account in the name of decedent as trustee of trust decedent’s probate_estate included assets valued at approximately dollar_figurey it is represented that there were no other assets included in decedent’s gross_estate the decedent’s probate_estate was not sufficient to pay administration_expenses and estate_taxes the only other funds available to pay these expenses and taxes were the funds held in the trust brokerage account which had been retitled in the name of the crut on review of trust the trustee identified several issues that would preclude the crut from satisfying the requirements of sec_664 the utilization of the brokerage account to pay the debts administration_expenses and taxes generated as a result of decedent’s death would not be consistent with sec_1_664-1 of the income_tax regulations see sec_1_664-1 example and example plr-164222-01 -4- revproc_90_31 1990_1_cb_147 contains sample charitable_remainder_unitrust forms section of the revenue_procedure contains a sample form for an inter_vivos_trust section contains a sample form for a testamentary_trust the trustee determined that article iib of trust incorrectly referenced of revproc_90_31 rather than of revproc_90_31 consequently trust did not contain a deferral provision for the payment of the unitrust_amount during the reasonable period of administration as required in the case of testamentary trusts under sec_1_664-1 and revrul_92_57 c b in addition the trustee determined that article vi of trust prohibited the payment of any federal or state estate or inheritance_tax imposed by reason of the decedent’s death on any interest_in_property_held_in_trust or any interest in other_property however because decedent’s probate_estate was not sufficient to pay the entire estate_tax liability the trust funds held in the brokerage account had to be utilized to pay this tax_liability prior to d6 the trustee of trust filed a complaint for reformation with the appropriate court of state to reform and restate the articles of trust to qualify the crut as a charitable_remainder_unitrust under sec_664 and the court concluded that the reformation of trust was in accordance with the expressed intentions of decedent and ordered that trust be administered according to the restated articles effective as of decedent’s death pursuant to the court order the provisions of trust were revised article vi was deleted and language was inserted specifically authorizing the trustee to use trust property to pay decedent’s debts expenses taxes and general and specific bequests the instrument was revised to provide that after payment of these amounts the trustee is to set_aside and pay the remaining assets of trust to a separate trust designated as the crut in addition the reference in article iib to of revproc_90_31 was changed to of revproc_90_31 a provision was added conforming to sec_1_664-1 and rev_rul authorizing the deferral of payment of the unitrust_interest during a reasonable period of administration sec_664 provides that a crut is a_trust from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals plr-164222-01 -5- sec_664 provides that a crut may pay no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 to or for_the_use_of any person other than an organization described in sec_170 sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-1 provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for the purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code but in no event prior to the time property is first transferred to the trust sec_1_664-1 provides that notwithstanding sec_1_664-1 and sec_1_664-2 and sec_1_664-3 for purposes of sec_2055 and sec_2106 a charitable_remainder_trust shall be deemed created at the date of death of the decedent even though the trust is not funded until the end of a reasonable period of settlement if the obligation to pay the annuity or unitrust_amount with respect to the property passing in trust at the death of the decedent begins as of the date of death of the decedent even though the requirement to pay such amount is deferred in accordance with the rules provided in sec_1_664-1 if permitted by applicable local law or authorized by the provisions of the governing instrument the requirement to pay such amount may be deferred until the end of the taxable_year of the trust in which occurs the complete funding of the trust within a reasonable period after such time the trust must pay in the case of an underpayment or must receive from the recipient in the case of an overpayment the difference between a any annuity or unitrust amounts actually paid plus interest on such amounts computed at the rate of interest specified in sec_1_664-1 compounded annually and b the annuity or unitrust amounts payable plus interest on such amounts computed at the rate of interest specified in sec_1_664-1 compounded annually the amounts payable shall be retroactively determined by using the taxable_year valuation method and valuation dates which are ultimately adopted by the charitable_remainder_trust revrul_92_57 clarifies the proper method for computing deferred payments that is prescribed by sec_1_664-1 in the case of a testamentary charitable_remainder_unitrust it contains sample language which applies the regulation plr-164222-01 -6- sec_2055 provides that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable educational and certain other purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined annually sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if -- i any difference between a the actuarial value of the qualified_interest determined as of the date of decedent's death and b the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of a a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminates at the same time or b any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of decedent's death plr-164222-01 -7- sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 in the present case we conclude that the charitable_remainder interests provided under the crut prior to the reformation were reformable interests under sec_2055 the nonremainder interests in the trust will terminate at the same time before and after the reformation the actuarial value of the charitable_remainder interest in the trust before and after the reformation did not change thus the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest the reformation of the crut will be effective as of the date of the decedent’s death therefore we rule that the reformation as described above constitutes a qualified_reformation under sec_2055 we further rule that the payment of estate_taxes and administrative expenses from the property of the trust as reformed will not cause the crut to fail to qualify as a charitable_remainder_unitrust under sec_664 and the regulations thereunder assuming the crut otherwise qualifies as a charitable_remainder_unitrust the estate will be allowed a federal estate_tax charitable deduction under sec_2055 for the present_value of the charitable_remainder interest of the crut this ruling is conditioned on the repayment of any overpayments received by a and b from the crut under the rules of sec_1_664-1 and revrul_92_57 if the repayments are not made in the time manner and amount described in these provisions this ruling will be void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to whether the crut as reformed qualifies as a charitable_remainder_unitrust plr-164222-01 -8- this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to the executor of the estate sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
